DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities:  a “channel” is recited in claim 15; however, a “channel” is also recited in claim 1. The Examiner suggests changing the channel in claim 15 to another name to avoid confusion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 20100218754 A1) in view of Houser (US 4958578 A).
Regarding claim 1, Kuntz discloses a cooking apparatus comprising: 
an enclosure (10+14, Fig. 10) defining a heating chamber configured to be heated and used for cooking food; 
a burn box (42) proximate to the enclosure and which is configured to provide heat to the heating chamber; 
a hopper (28) configured to hold fuel and having a lower opening; 
an impeller wheel (34) disposed between the hopper, the lower opening of the hopper being coupled to the impeller wheel; 
an inclined surface positioned below the impeller wheel, the inclined surface having at least one ventilation opening (see annot. Fig. 10 below); and 
a channel (38+46) extending from the inclined surface to the burn box, the at least one ventilation opening providing ventilation to the channel.


    PNG
    media_image1.png
    650
    780
    media_image1.png
    Greyscale



Kuntz fails to disclose:
wherein the impeller wheel is a fuel conditioner for conditioning the fuel prior to burning in the burn box

Houser teaches an incinerator comprising a fuel conditioner (shredder 2, Fig. 1) upstream the fuel feeder feeding the combustion chamber (10).  Houser teaches this fuel conditioner to condition the fuel to be more uniform in size and density, which allows for more efficient combustion (col. 2, lines 22-42 and col. 3, lines 20-33).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kuntz wherein the impeller wheel is a fuel conditioner.  The motivation to combine is so that different sized and shaped fuel pieces can be used for improved operational flexibility, and so that the fuel can be conditioned to be more uniform in size and density, thereby permitting more uniform and complete combustion. 

Regarding claim 2, Burke discloses wherein the fuel can comprise wood chips (note: the cooking apparatus just needs to be capable of using wood chips) 
Regarding claim 5, Kuntz discloses an apparatus that can utilize wood chips having the claimed length. Nevertheless, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the size of the wood chips would affect the combustion efficiency.  Smaller size chips are easier to burn completely.  However, larger chips would create less mess because there would be less dust created.  Larger chips would also require less movement of the fuel feeder.    
Regarding claim 6, modified Kuntz discloses wherein the fuel conditioner transforms the fuel into at least one of smaller or more uniform wood chips (the chips are smaller and more uniform than when they entered the shredder).  
Regarding claim 8, modified Kuntz discloses wherein the fuel conditioner is disposed between the hopper and the channel.
Regarding claim 9, Kuntz discloses an air chamber (see Fig. 10 showing a chamber upstream the channel 46); and a fan (48) fluidly coupled to the air chamber to provide positive pressure in the chamber; wherein the at least one ventilation opening in the inclined surface is fluidly coupled to the chamber to provide positive pressure to the channel.
Regarding claim 10, Kuntz fails to disclose an auger disposed at least partially within the channel and configured to move conditioned fuel from the fuel conditioner to the burn box.  However, Houser teaches an auger (Fig. 1) disposed at least partially within the channel (4) and configured to move conditioned fuel from the fuel conditioner to the burn box (10). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kuntz to include an auger disposed at least partially within the channel and configured to move conditioned fuel from the fuel conditioner to the burn box.  The motivation to combine is to prevent plugging of the channel from the fuel.  Moreover, the auger can help precisely control the fuel supply to the burn box.
Regarding claim 12, modified Burke discloses, wherein the fuel conditioner modifies one or more of a size, shape, or a uniformity of the fuel (see rejection of claim 1).  
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 20100218754 A1) in view of Houser (US 4958578 A), as applied to claim 1, and further in view of Kahilahti (US 5094280 A).
Regarding claim 3, modified Kuntz fails to disclose wherein the fuel conditioner comprises a wood chipper.  It is unclear if the shredder of Houser can make wood chips.  Nevertheless, see abstract of Kahilahti teaching a wood chipper.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Kuntz wherein the fuel conditioner comprises a wood chipper so that wood logs can be conditioned as fuel for the barbecue.  
Regarding claim 4, modified Kuntz discloses wherein the wood chipper comprises a plurality of gears (Kahilahti; col. 5, line 56-col. 6, line 15).  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 20100218754 A1) in view of Houser (US 4958578 A), as applied to claim 1, and further in view of Caffyn (US 4395958 A).
Regarding claims 13, 14, Kuntz fails to disclose a control unit configured to control the temperature within the heating chamber, wherein the control unit controls the temperature within the heating chamber at least in part by adjusting an amount of conditioned fuel supplied to the burn box at least in part by changing a control parameter of the fuel conditioner.  
Caffyn teaches an incinerator comprising: a control unit configured to control the temperature within the heating chamber, wherein the control unit controls the temperature within the heating chamber at least in part by adjusting an amount of conditioned fuel supplied to the incinerator at least in part by changing a control parameter of the fuel conditioner shredder 22) (col. 9, lines 2-6).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kuntz to include a control unit configured to control the temperature within the heating chamber, wherein the control unit controls the temperature within the heating chamber at least in part by adjusting an amount of conditioned fuel supplied to the burn box at least in part by changing a control parameter of the fuel conditioner.  The motivation to combine is so that there is a consistent and uniform heat output.  The result is improved cooking conditions.  
Regarding claim 15, modified Kuntz discloses a channel (see Fig. 10 showing a channel upstream the channel 46) fluidly coupled to the hopper and the burn box; and an auger at least partially within the channel and configured to move conditioned fuel from the fuel conditioner to the burn box (see modification made in the rejection of claim 10) EXCEPT wherein the control unit controls 3the temperature within the heating chamber at least in part by adjusting an amount of conditioned fuel moved to the burn box by the auger by changing a control parameter (i.e., movement) of the auger 
However, Caffyn teaches an incinerator comprising: a control unit configured to control the temperature within the heating chamber, wherein the control unit controls the temperature within the heating chamber at least in part by adjusting an amount of conditioned fuel supplied to the incinerator at least in part by changing a control parameter of the auger (22) (col. 9, lines 2-6).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kuntz to include a control unit configured to control the temperature within the heating chamber, wherein the control unit controls the temperature within the heating chamber at least in part by adjusting an amount of conditioned fuel supplied to the burn box at least in part by changing a control parameter of the auger.  The motivation to combine is so that there is a consistent and uniform heat output.  The result is improved cooking conditions.  
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 20100218754 A1) in view of Houser (US 4958578 A), and Caffyn (US 4395958 A), as applied to claim 13, and further in view of Dean (US 20210113016 A1).
Regarding claim 16, Kuntz fails to disclose a temperature sensor disposed in proximity to the heating chamber, wherein the control unit is configured to control the temperature within the heating chamber based at least in part on an output of the temperature sensor.
However, Dean teaches a temperature sensor disposed in proximity to the heating chamber, wherein the control unit is configured to control the temperature within the heating chamber based at least in part on an output of the temperature sensor (paras. 3, 20).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kuntz to include a temperature sensor disposed in proximity to the heating chamber, wherein the control unit is configured to control the temperature within the heating chamber based at least in part on an output of the temperature sensor.  The motivation to combine is so that there is a consistent and optimal cooking temperature in the heating chamber.  


Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but do not apply to any of the current rejections.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762